Citation Nr: 0607615	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-21 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for residuals of a right 
great toe fracture, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1981 to March 
1984.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

During the course of this appeal, the RO assigned an 
increased rating of 20 percent for the veteran' residuals of 
a fractured right toe, effective from November 13, 2000, the 
date of receipt of the claim for increase.  This did not 
satisfy the veteran's appeal.


FINDING OF FACT

The degree of severity of the veteran's residuals of a right 
great toe fracture more nearly approximates moderately severe 
than severe.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a right great toe fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5171, 5279, 5280, 5284 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in December 2003, subsequent to its initial 
adjudication of the claim.  Although the originating agency 
did not specifically request the appellant to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claim but has determined 
that no such examination is required in this case because the 
medical evidence of record is sufficient to decide the claim.  
The originating agency has obtained the veteran's service 
medical records and post-service treatment records.  Neither 
the veteran nor his representative has identified any other 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such available 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.


According to the Rating Schedule, foot injuries warrant a 10 
percent evaluation if they are moderate, a 20 percent 
evaluation if they are moderately severe or a 30 percent 
evaluation if they are severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  

Under 38 C.F.R. § 4.14 (2005) the evaluation of the same 
disability under various diagnoses is to be avoided, however, 
the regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  In this 
regard the Board notes that where entitlement to compensation 
has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service connection and a noncompensable rating for residuals 
of a fractured right toe was granted by rating decision in 
April 1984 as the veteran's service medical records showed 
that he sustained a displaced fracture of the right great toe 
during service.  Treatment included a curettage of the open 
fractured right hallux.  

In October 2000 the veteran was seen by Drs. H. Faulhammer 
and M. Vorwold for severe pain in his right big toe.  His toe 
had a massively thickened nail plate that had grown into the 
tissue of the toe.  The veteran underwent a nail extraction 
to halt the inflammatory process.  

Also of record are letters and examination summaries from Dr. 
Jurgen Frank.  In May of 2001 he diagnosed the veteran with a 
deformity of the nail matrix and a deformity of the end 
section of the right big toe.  While the nail was bulging, 
deformed, and sensitive, the end joint of the toe was fully 
mobile.  Dr. Frank recommended the veteran have the toe nail 
removed and the nail matrix smoothed out with laser surgery.  
In May 2002, Dr. Frank noted that the veteran had severe 
paronychia with cycope and recurring infections.  The right 
big toe nail was raised and deformed, and had formed a cycope 
nail that grew into the nail bed on the distal end causing 
recurring infections.  X-rays showed no exostosis or free 
bony fragments.  

In September 2002 Dr. Johannes Karlinger, an orthopedic 
specialist, examined the veteran and noted mobility of his 
toe was reduced in the interphalangeal joint.  While the 
veteran experienced pressure pain in the area of the nail 
bed, there were no current signs of infection, hyperthermia, 
swelling, or secretion.  Foot pulses were felt and there were 
no sensomotor peculiarities.  Drs. Karlinger and Steinmann 
noted that the veteran would require ongoing care of the 
right big toe and regular inspections.  Similarly, in October 
2003, Drs. Simons and Weisweiler stated that there was no 
expectation of the veteran's toe achieving any improvement as 
his prior fracture had resulted in permanent level of damage.  

While the veteran's right big toe will require ongoing care 
and is clearly symptomatic, the fact of the matter is that 
the service-connected disability is limited to the big toe.  
The currently assigned evaluation of 20 percent contemplates 
moderate impairment of the foot, as opposed to the great toe.  
For disability of the great toe, the Rating Schedule provides 
that a 10 percent evaluation is authorized if the great toe 
is amputated without metatarsal involvement and a 30 percent 
evaluation is authorized if the amputation includes removal 
of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 
5171.  Similarly, only a 10 percent evaluation is authorized 
for anterior metatarsalgia, even if it is bilateral, or for 
hallux valgus, even when it is severe or it is postoperative 
with resection of the metatarsal head.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5279 and 5280.

In this case, the service-connected disability does not 
include impairment of the metatarsal head, and it is clear 
that the overall functional impairment of the foot does not 
more nearly approximate severe than the moderate functional 
impairment contemplated by the assigned evaluation.  In sum, 
the Board is of the opinion that the preponderance of the 
evidence is against the veteran's claim for an increased 
disability rating.


ORDER

Entitlement to an increased rating for residuals of a right 
great toe fracture is denied.  




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


